Citation Nr: 1734019	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, for accrued benefits purposes.

2.  Entitlement to a compensable evaluation for chronic prostatitis, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from March 1965 to March 1967.  The Appellant is the Veteran's surviving spouse.  

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2006 rating decision in which the Department of Veteran Affairs (VA) San Juan, Puerto Rico, Regional Office (RO) denied entitlement to service connection for cause of death.  The Board notes that the jurisdiction of this appeal was transferred to the Philadelphia, Pennsylvania RO.  In January 2016 and October 2016, the Board remanded this appeal for further development.  

The Board notes that in July 2004, the Appellant, acting as guardian of the Veteran, filed claims for a compensable rating for prostatitis, service connection for posttraumatic stress disorder (PTSD), service connection for Alzheimer's disease, secondary to PTSD, and service connection for prostate cancer, due to exposure to herbicides.  In December 2004, the RO issued a decision continuing the noncompensable rating for prostatitis and denying service connection for all other claims.  The Appellant properly affected an appeal.  At the time of the Veteran's death, these claims were pending appeal.  As noted in the January 2016 Board remand, the Appellant expressed timely disagreement with the denial of the compensable rating of prostatitis and service connection for prostate cancer.  Consequently, the Appellant has met the threshold requirements of the claim for purposes of accrued benefits and the Board will address the claims on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record does not establish that the Veteran served in the Republic of Vietnam during the Vietnam era or in Korea, in or near the demilitarized zone (DMZ), between April 1, 1968 and August 31, 1971, and the record does not indicate that the Veteran had a diagnosis of prostate cancer during the pendency of the claim.

2.  The record of evidence indicates that the Veteran's symptomatology of voiding dysfunction was not due to his service-connected prostatitis, but rather a non-service-connected condition. 

3.  The Veteran died in April 2006.  The death certificate shows that the immediate cause of death was listed as acute cardiorespiratory arrest and bilateral bronchopneumonia.

4.  The record does not establish that the Veteran's service-connected prostatitis caused or contributed substantially or materially to cause death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2016).

2.  The criteria for a compensable rating for prostatitis, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000, 4.115 (2016).

3.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  ACCRUED BENEFITS 

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death. 38 C.F.R. § 3.1000(a), (c) (2016).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term 'pending claim' means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2016).  The term 'finally adjudicated claim' means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2016); see also 38 C.F.R. §§ 20.1103, 20.1104 (2016).  'Evidence in the file at date of death' means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board notes that the Veteran's date of death occurred in April 2006.  The Board acknowledges that the Veteran had pending claims at the time of death; however, the Appellant would not qualify for substitution under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010 (2016).  Therefore, evidence submitted after the death of the Veteran will not be considered under analysis for the purposes of accrued benefits.  This evidence will, however, be considered for the purposes of determining service connection for cause of death as discussed below.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as prostate cancer, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2016).  In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ, between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for a herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309 (e) (2016) for herbicide-related diseases is applicable.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Appellant contends that the Veteran had prostate cancer, which was due to service.  Specifically, the Appellant contends that the Veteran was exposed to herbicides during his service, which resulted in his development of prostate cancer.

Turning to the record of evidence, the Veteran's military personnel record indicates that the Veteran served overseas in Korea for 13 months from July 1965 to August 1966.  The record does not indicate any other foreign service.

In an October 2005 Decision Review Officer (DRO) hearing, the Appellant, having been recognized as the Veteran's guardian, testified that the Veteran told her and her family that he served seven to eight months in Vietnam before serving two years in Korea.  The Appellant further stated that the Veteran showed her pictures.  The Appellant also stated that the Veteran said his unit was transferred from Vietnam to Korea.  The Appellant testified that the Veteran received a letter regarding the Agent Orange Registry.

The Board finds that the probative evidence of record does not establish that the Veteran served in the Republic of Vietnam.  While the Board acknowledges the Appellant's sincere belief that the Veteran served in Vietnam, the Veteran's military record does not reflect such service.  Moreover, while the record does indicate that the Veteran served in Korea, the Veteran did not do so during the time period as specified by the statute.  Therefore, further analysis under a presumptive theory of service connection due to exposure to herbicides is not warranted.

Notwithstanding the foregoing presumption provisions, the Appellant may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Turning to the first element of direct service connection, the record of evidence fails to establish a diagnosis of prostate cancer.  The Veteran's medical records do not indicate a diagnosis of prostate cancer.  A September 2003 VA medical record lists prostatectomy on the medical problems list with a question mark, indicating that the date of this procedure was unknown.  The record does not indicate the reason for this procedure.  

In the October 2005 DRO hearing, the Appellant testified that in an appointment with a field doctor, the doctor explained to her that they had operated on the Veteran for prostate cancer.  The Appellant stated that she did not remember if the procedure was ever done at the hospital.  The Appellant further stated that the Veteran never mentioned prostate cancer.

The Board recognizes the Appellant's contention that the Veteran's prostatitis resulted in prostate cancer.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining a diagnosis and etiology of the Veteran's prostate disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Appellant can competently report his symptoms, any opinion regarding whether the Veteran's diagnosis was prostate cancer or that it is related to his service or a service-connected disability requires medical expertise that the Appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Appellant's assertions that the Veteran had a diagnosis of prostate cancer related to prostatitis.

The Board finds that there is insufficient evidence of record to establish a diagnosis of prostate cancer during the pendency of the Veteran's claim.  Because a diagnosis has not been established, further analysis for direct service connection is not warranted.

After reviewing all the evidence of record, the Board finds the probative evidence weighs against finding that the Veteran had prostate cancer that was etiologically related to service.  The probative evidence does not show that the Veteran was in the regions of herbicide exposure during the qualifying time periods to have been presumed to be exposed to herbicides in service, and the Veteran's medical records show no indication of diagnosis of prostate cancer at any point during the pendency of the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Compensable Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's chronic prostatitis was rated at a noncompensable rating, effective May 9, 1974, under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2016).  Under this diagnostic code, for prostate gland injuries, infections, hypertrophy, or postoperative residuals, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  In this case, the Veteran's predominant symptom is voiding dysfunction, which is rated as urine leakage, frequency, or obstructed voiding.  He was not found to have urinary tract infections.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A compensable rating of 20 percent disabling is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  Id.

A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.

With regard to urinary frequency, a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

Turning to the record of evidence, in November 2004, the Veteran was afforded a VA examination.  The examiner reported that the Veteran has no control in frequency, stating that the Veteran wore Pampers, one at night and two at day time.  The examiner also endorsed incontinence with no control.  However, the VA examiner determined that the Veteran's incontinence of urine was secondary to his non-service-connected Alzheimer's disease.  The examiner also noted that there were no specific residuals of genitourinary disease, including post-treatment residuals of malignancy.

Because there is no medical opinion of record contrary to the findings in the November 2004 VA examination, the Board finds the weight of the evidence is against a compensable rating for the Veteran's chronic prostatitis.  The evidence does not suggest there was an increase in the disability's symptoms.  Rather, the VA examiner determined that the symptoms the Veteran experienced were the result of his non-service-connected Alzheimer's disease.  

In reaching this decision, the Board has considered the Appellant lay statements regarding the Veteran's health.  The Board notes that the Veteran's spouse is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent the Appellant argues the Veteran's symptomatology was more severe, the Appellant's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a compensable rating is warranted.

For these reasons, a compensable rating for prostatitis, for accrued benefits purposes, is not warranted.


III.  SERVICE CONNECTION FOR CAUSE OF DEATH 

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2016). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2016). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Appellant contends that the Veteran's death was due to his military service.  Specifically, the Appellant asserts that the Veteran's cause of death, recorded as acute cardiorespiratory arrest with underlying cause of bilateral bronchopneumonia, was the result of prostate cancer that the Veteran developed as a result of his period of service.  Alternatively, the Appellant asserts that the Veteran's cardiopulmonary arrest was due to or related to the Veteran's exposure to herbicides.  The Appellant also asserts that the Veteran's cardiorespiratory arrest and bilateral bronchopneumonia were due to a chronic bronchitis disability that the Veteran acquired during service.

In a June 2007 VA Form 9, the Appellant stated that her spouse died from prostatitis.  The Appellant went on to state that this condition would mean that the Veteran had cancer.  The Appellant also stated that this condition was the primary cause of the Veteran's death.

The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  

As previously discussed, the Board has found that there is insufficient evidence to show that prostate cancer was incurred in or aggravated by the Veteran's service.  Moreover, there is no medical evidence establishing a diagnosis of prostate cancer during the pendency of the claim or at the time of death.  The Board also notes that even if a diagnosis of prostate cancer could be established, the record does not establish a nexus to the Veteran's period of service and prostate cancer.  As such, service connection for cause of death due to prostate cancer is not warranted.

Turning to the Appellant's contention that the Veteran's cardiopulmonary arrest was due to exposure to herbicides, as previously noted, the record of evidence does not establish a presumption of exposure to herbicides, nor does it provide direct evidence of exposure to herbicides.  Notwithstanding this, the Appellant may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's death certificate lists acute cardiopulmonary arrest and bilateral bronchopneumonia as immediate and underlying causes of death.  Therefore, the first element of service connection for cause of death has been met.

Turning to the second element, the Veteran's service treatment record indicates that in December 1966, the Veteran reported to the infirmary with chest pain and a cough for a week.  The examiner noted an impression of bronchitis.  In February 1967, the Veteran reported to the infirmary with one week of unproductive cough.  The examiner noted frequent episodes of bronchitis.  The examiner noted an impression of bronchitis.  The examiner also reported that the Veteran had no chills or fever, post pharynx clear, and chest clear.  These records show recorded incidents of bronchitis during service, and therefore, the second element has been fulfilled. 

The third element, a causal connection between the Veteran's bronchitis while in service and the Veteran's death, must be established.

In January 2013, a private medical examiner provided an opinion regarding the Veteran's in-service bronchitis and the Veteran's primary causes of death.  The examiner stated that the Veteran had a history of recurrent episodes of productive cough with white mucus spitting.  The examiner also reported that the Veteran always had a tired feeling of shortness of breath and chest tightness or discomfort.  The examiner stated that the Veteran developed pneumonia several times.  The examiner explained that this was one of the most common complications of bronchitis.  The examiner went on to state that the Veteran developed respiratory problems while at service.  The examiner also stated that the Veteran was diagnosed with chronic bronchitis and treated for this pathology.  The examiner opined that, after evaluation of his military and private medical records, it was at least as likely as not that one of his causes of death was service-connected due to the history of chronic bronchitis that started while at service.  The examiner further stated that the Veteran spent part of his military service in Korea where areas were treated with Agent Orange.  The examiner explained that coronary heart disease is the leading cause of sudden cardiac arrest.  The examiner further explained that this type of condition is related to exposure to the herbicide used in Vietnam and Korea. 

As stated in the January 2016 Board remand, the Board notes that this medical opinion is unclear as to whether the Veteran developed chronic bronchitis which began in military service or was otherwise related to military service, and whether such chronic bronchitis caused or contributed to the Veteran's death.  Moreover, this opinion is based on factually incorrect premises.  As stated previously, the record of evidence does not establish that the Veteran was exposed to herbicides during his time in Korea, nor does the Veteran meet the criteria of presumption of exposure.  Furthermore, the opinion references several incidents of pneumonia.  These incidents are not documented in the record.  Therefore, the Board finds the January 2013 medical opinion to be of low probative value.

In June 2016, a VA examiner provided a nexus opinion regarding the Veteran's in-service bronchitis and the Veteran's primary causes of death.  Based upon the review of the Veteran's claims file and medical literature, the examiner gave a negative opinion regarding whether it was at least as likely as not that the Veteran's death was caused by bronchitis incurred during service.  The examiner explained that there was no evidence of reoccurrence or complications following treatment while in service or within one year of separation.  The examiner further noted that there were more than 35 years after military discharge between treatments for bronchitis.  The examiner also noted that the Veteran's separation physical examination in February 1967 reported normal for lungs and chest.  The examiner also found that the separation examination stated "normal" for heart.  The examiner further noted that there was no evidence of a diagnosis or treatment of a heart condition while in service or within one year of separation, nor a diagnosis of a presumptive heart condition due to Agent Orange in the medical records reviewed.  Therefore, the examiner gave a negative opinion in regard to whether it was at least as likely as not that the Veteran's cardiopulmonary arrest was caused by bronchitis incurred during service.

In a January 2017 addendum opinion, after review of outstanding private medical records, the same examiner from the June 2016 medical opinion determined  that it was less likely than not that the Veteran's death was proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that although it was the Appellant's contention that the Veteran's prostatitis had developed into prostate cancer that had spread throughout his body, and the October 2005 VA treatment record noted on the problem list that the Veteran had undergone a prostatectomy (to include the Appellant's assertion that the private medical examiner had informed her that the Veteran had had surgery for prostate cancer), he was unaware of any scientifically based medical literature nor any general medical consensus that would provide evidence that prostatitis would predispose the development of prostate cancer in this Veteran.  The examiner also noted that there wasn't any supporting evidence in the medical records reviewed, nor medical records from the Veteran's treating urologist, to support this assertion.

The Board finds the June 2016 medical opinion and January 2017 addendum opinion to have clear and definitive conclusions and adequate reasons and bases to bolster the conclusions.  The examiner considered the Veteran's service treatment records, the medical evidence of record, medical literature and lay statements.  Therefore, the Board finds this examination to be highly probative in nature.

In a July 2017 brief, the Appellant's representative, citing medical treatises, stated that there is a possibility that bronchitis will turn into pneumonia.  The representative went on to state that the risk of bronchitis turning into pneumonia is much higher in younger children and older adults as their immune systems are weaker and unable to fight off the bacterial infection as effectively as in adults.  The representative further contended that, according to the 2016 medical report, the examiner referenced the Veteran's cardiopulmonary arrest as being a "consequence of bronchopneumonia."  The representative noted that, in some instances, bronchitis and pneumonia may occur at the same time, explaining that this condition is known as bronchopneumonia.  Further citing medical literature, the Appellant's representative stated that bronchopneumonia may be caused by either a virus or bacteria.  The representative reported that patients with pneumonia who go into cardiac arrest in the hospital often do so abruptly. 

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514   (1998); see also 38 C.F.R. § 3.159 (a)(1).  However, the medical literature submitted by the Veteran's representative is of a general nature and does not contain information or analysis specific to this case.  Thus, the Board finds these treatises of low probative value for the purposes of adjudicating this claim.

After reviewing all the evidence, the Board finds that the record of evidence weighs against a finding of service connection for cause of death.  The June 2016 and January 2017 VA medical opinions indicate that the Veteran's service-connected prostatitis did not cause nor contribute to the cause of death.  Moreover, the record indicates that the Veteran's bronchopneumonia and cardiopulmonary arrest were not due to bronchitis incurred in service.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for service connection for cause of death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for prostate cancer, for accrued benefits purposes, is denied.

Entitlement to a compensable evaluation for chronic prostatitis, for accrued benefits purposes, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


